Citation Nr: 1416364	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 until January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Detroit, Michigan RO.  

In September 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's hypertension was not shown in service or for many years thereafter, and is unrelated to active duty service or to a service-connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been so incurred in service, and is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889   (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396   (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006).

With respect to his claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in August 2008, prior to the RO decision that is the subject of this appeal.  The Board notes that the Veteran has not received notice of the elements required to establish service connection on a secondary basis.  However, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication, as the claim was readjudicated to include secondary service connection in an October 2012 Supplemental Statement of the Case (SSOC).  Additionally, the elements of secondary service connection were discussed at the Veteran's hearing.  See Hearing Transcript, p.7.  As such, the Veteran had actual knowledge of the content of the required notice.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

To the extent possible, the RO has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  

The Veteran has not undergone a VA examination for his hypertension; however, the Board finds that no additional development for medical opinions or examinations is necessary.  Specifically, the only medical evidence of record suggestive of hypertension indicates that the onset of the symptoms was many years after the Veteran's service.  Likewise, there is no medical evidence of record suggesting that the claimed disability is etiologically related to service or to a service-connected disability.  Indeed, as will be discussed in more detail below, the Veteran did not complete the steps necessary to obtain treatment records or an opinion from his treatment providers.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, that low threshold has not been met.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

The Veteran claims that he has hypertension that is the result of his active duty service.  He primarily contends that this disorder was caused or aggravated by his service-connected acquired psychiatric disorder.  When determining whether service connection is warranted, all theories of entitlement, direct, presumptive and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371   (Fed. Cir. 2004).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board finds that the weight of the competent evidence of record does not attribute the Veteran's claimed disorder to active duty.  The Veteran himself does not contend that his disorder is related to active service.  Service treatment records are negative for treatment or diagnosis of hypertension.  Though both entrance and separation examinations show slightly elevated blood pressure readings, no diagnosis of a blood pressure disorder was ever made.  There is no medical evidence of record to suggest that the Veteran's symptoms began in or are related to service.  Based on the competent lay and medical evidence, direct service connection is not warranted for the Veteran's claimed disorder.  See 38 C.F.R. § 3.303(d) (2013).  

The Veteran has not asserted that his hypertension began in service, nor do the service treatment records show such onset.  Post-service evidence similarly does not reflect symptomatology related to the claimed disorder on appeal for many years following discharge.  The first diagnosis of hypertension was not until December 2008, 36 years after separation, when a private provider diagnosed the Veteran with poorly controlled hypertension.  The Veteran himself testified that the earliest date he recalls having symptoms of hypertension was in 1990, 18 years after separation.  

While not dispositive, the Board emphasizes the multi-year gap between discharge from active duty service in 1972 and the first post-service diagnosis in 2008.  Concerning direct service connection, the Veteran does not argue with specificity that his hypertension had its onset in service; rather, as will be discussed below, the Veteran's primary contention is that his hypertension is due to stress associated with his service-connected psychiatric disorder.  In any case, with regard to presumptive service connection, while symptoms of hypertension have been noted, hypertension was not manifest to a compensable degree within one year of his separation from active duty.  Service connection for this disorder is therefore not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  Moreover, as the symptoms are not documented until many years after service, and there is no competent or credible lay or medical evidence hypertension symptomatology since service or otherwise relating hypertension to service, continuity of symptomatology is not established.  38 C.F.R. § 3.303(b).

Turning to secondary service connection, the Veteran's main contention, the Veteran has a current diagnosis for the claimed disorder, as discussed above.  He is also service-connected for PTSD, which the Veteran contends has caused or aggravated his hypertension.  The first and second elements of Wallin are met.  

Although an in-service injury/service-connected disability and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's reported in-service complaints or service-connected disabilities and his current hypertension.  See Wallin, 11 Vet. App. 507.  No medical professional has provided any opinion indicating that the Veteran's PTSD either caused his hypertension or aggravates his hypertension.  

The Board notes that the Veteran indicated on his Form 9 that he would submit evidence supporting his claim and that the Veteran was given an additional 30 days to do so at his hearing in September 2013.  See December 2010 Substantive Appeal; see also Hearing Transcript, p. 6.  The Veteran has a responsibility to cooperate with VA in its efforts to assist in the claim's development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  

The only other evidence purporting to link the Veteran's current hypertension with his military service and/or his service-connected disabilities consists of statements from the Veteran and his representative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, a cardiovascular disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Identifying and determining the etiology of a cardiovascular disability necessitates testing and specialized knowledge to properly assess the disorder and its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board readily acknowledges that the Veteran is competent to report symptoms of hypertension, but there is no indication that that he is competent to associate these symptoms with a particular etiology.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record indicates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to PTSD, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


